Case 20-10553-CSS Doc 830 Filed 07/23/20° Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter 7
To re:

Case No. 20-10553 (CSS)
ART VAN FURNITURE, LLC, et al’, Jointly Administered

 

Debtors. Related D.I. No(s).: 770

 

ORDER GRANTING MOTION OF GUTTMAN COMPANY, INC. FOR THE
ALLOWANCE OF ADMINISTRATIVE CLAIM

Upon consideration of Motion of Guttman Company, Inc. for the Allowance and Payment
of Administrative Claims (the “Motion”)’, and any and all responses to the Motion and hearings
related thereto, and the Court having found that (i) the Court has jurisdiction over this matter
pursuant to 28 U.S.C. §§ 157 and 1134, (ii) venue is proper in this district pursuant to 28 U.S.C.
§§ 1408 and 1409, (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b), and (iv) that
notice of the Motion was adequate and proper and that no other or further notice of the Motion
was required; and the Court having determined that good and sufficient cause appearing therefor;
it is hereby ORDERED that:

1. The Motion is GRANTED as set forth herein.

2. Guttman Company, Inc. is hereby granted an allowed chapter 11 administrative
expense claim pursuant to § 503(b)(9) of the Bankruptcy Code in the amount of $9,080.90 (the

“Allowed Claim”).

 

* The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
1, LLC (2537); AVF Holdings 0, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325), LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463).

? Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.

{€1418588.1 }

 
Case 20-10553-CSS Doc 830 Filed 07/23/20 Page 2 of 2°

3. Any distribution on account of the Allowed Claim will be made as and when any
other chapter 11 administrative expense claims receive a distribution, per the priorities of the
Bankruptcy Code.

4, The Court shall retain jurisdiction over all matters related to the implementation

of this Order.

 

2. ub \ od? 4 AOSC

+ aa ‘
AAT

ai

{cu118588,1 }
